*704Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Timothy Leon Noggin appeals from the district court’s order denying his motion to reduce his sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Noggin, No. 3:03-cr-00237-JRS (E.D.Va. Aug. 15, 2008) (noting that Noggin could not benefit from Amendments 706 and 711 because he was a career offender). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.